DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/13/2022 and 11/03/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
No priority claim has been filed. The effective filing date of the instant application of 11/03/2020 is acknowledged.
Claim Objections
Claim 12 is objected to because of the following informalities:  “The method according to claim 1” should read “The method according to claim 11”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  “The system according to claim 1” should read “The system according to claim 13”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a method for identification and visualization of non- navigated objects in medical images, therefore, is a method. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation “ identifying an artificial object, which is non- trackable by the position-tracking system, in a medical image of at least part of the organ”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, since no specific techniques or criteria for the identification step is provided, covers performance of the limitation in the mind without any recitation of generic computer components, since the choice of identification is performed using the data provided for the method. The claim encompasses a user being presented with organ/heart images simply to make a decision to identify an object within the image with providing an indicator representing the object without any further purpose wherein the identification is made in his/her mind. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “presenting to a user a three-dimensional (3D) map of at least part of an organ of a patient, the 3D map generated by a position-tracking system” and “presenting to the user, on the 3D map, a graphical representation of the non-trackable artificial object”. The steps of “presenting” amount to mere data gathering or display, which is a form of insignificant extra-solution activity. The processing to perform all the steps is not recited which underlines the basis of the mental process of the identification steps with the additional step of presenting images being mere data gathering and display, at a high level of generality. 
The combination of these additional elements is no more than mere instructions not directing the exception to any particular technological application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions without being directed to any particular technological application. The same analysis applies here in 2B, i.e., mere instructions without any application to any technological field cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value presenting step and last presenting step were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processing circuitry and storage is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the presenting  steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a method for identification and visualization of non- navigated objects in medical images, therefore, is a method. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation “identifying a septum of the heart in a medical image of at least part of the heart”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, since no specific techniques or criteria for the identification step is provided, covers performance of the limitation in the mind without any recitation of generic computer components, since the choice of identification is performed using the data provided for the method. The claim encompasses a user being presented with organ/heart images simply to make a decision to identify a location within the image with providing an indicator representing the object without any further purpose wherein the identification is made in his/her mind. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “presenting to a user a three-dimensional (3D) map of at least part of a heart of a patient, the 3D map generated by a position-tracking system” and “presenting to the user, on the 3D map, a graphical representation of a location over the septum for transseptal puncture”. The steps of “presenting” amount to mere data gathering or display, which is a form of insignificant extra-solution activity. The processing to perform all the steps is not recited which underlines the basis of the mental process of the identification steps with the additional step of presenting images being mere data gathering and display, at a high level of generality. 
The combination of these additional elements is no more than mere instructions not directing the exception to any particular technological application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions without being directed to any particular technological application. The same analysis applies here in 2B, i.e., mere instructions without any application to any technological field cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value presenting step and last presenting step were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processing circuitry and storage is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the presenting  steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a system for identification and visualization of non- navigated objects in medical images and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation of “identify an artificial object, which is non- trackable by the position-tracking system, in a medical image of at least part of the organ”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, since no specific techniques or criteria for the identification step is provided, covers performance of the limitation in the mind without any recitation of generic computer components, since the choice of identification is performed using the data provided for the method. The claim encompasses a user being presented with organ/heart images simply to make a decision to identify an object within the image with providing an indicator representing the object without any further purpose wherein the identification is made in his/her mind but for the recitation of generic computer components as a recited processor. That is, other than reciting this “processor”  as broadly interpreted as a generic processor or computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a user simply to simply identify an object in a medical image and providing an indicator or marking to represent that object without any further purpose than in his/her mind. The mere nominal recitation of generic processor/computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “a display configured to present to a user a three-dimensional (3D) map of at least part of an organ of a patient, the 3D map generated by a position-tracking system;” and “a processor, which is configured to: present to the user, on the 3D map, a graphical representation of the non-trackable artificial object”. These additional elements amount to elements for mere data gathering and displaying, which is a form of insignificant extra-solution activity. The “display” and “processor” that perform the presentation steps are also recited at a high level of generality, and merely automates the presentation steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the presentation steps as data gathering and data display were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the presentation step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a system and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation of “identify a septum of the heart in a medical image of at least part of the heart”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, since no specific techniques or criteria for the identification step is provided, covers performance of the limitation in the mind without any recitation of generic computer components, since the choice of identification is performed using the data provided for the method. The claim encompasses a user being presented with organ/heart images simply to make a decision to identify a location within the image with providing an indicator representing the location without any further purpose wherein the identification is made in his/her mind but for the recitation of generic computer components as a recited processor. That is, other than reciting this “processor”  as broadly interpreted as a generic processor or computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a user simply to simply identify a location in a medical image and providing an indicator or marking to represent that location without any further purpose than in his/her mind. The mere nominal recitation of generic processor/computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “a display configured to present to a user a three-dimensional (3D) map of at least part of an organ of a patient, the 3D map generated by a position-tracking system;” and “a processor, which is configured to: present to the user, on the 3D map, a graphical representation of the non-trackable artificial object”. These additional elements amount to elements for mere data gathering and displaying, which is a form of insignificant extra-solution activity. The “display” and “processor” that perform the presentation steps are also recited at a high level of generality, and merely automates the presentation steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the presentation steps as data gathering and data display were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the presentation step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 11, 13 and 23 are rejected due to their dependency.
Claims 1 and 13 recite “the 3D map generated by a position-tracking system” and “presenting to the user, on the 3D map, a graphical representation of the non-trackable artificial object”. It is unclear as how a position-tracking system can generate a 3D map of an organ. It is also unclear as how to present a graphical representation of “non-trackable artificial object” on the “3D map”, since the artificial object is not tract in the 3D map. It appears that some missing steps are required to clarify the method/functions for the claims to stand on their own. Clarifications are requested via amendments.
The examiner suggests to add more details regarding what the Applicant regards as “position-tracking system” and how to relate the 3D map to the medical image.
Claim 11 recites “for identification and visualization of non-navigated objects in medical images” in the preamble. However, nothing are positively claimed within the body of the claims or even in the dependent claims for the “non-navigated objects”. Therefore, this intended use in the preamble will be given no weight for the prosecution of the claims.
Claims 11 and 23 recite “the 3D map generated by a position-tracking system” and “presenting to the user, on the 3D map, a graphical representation of a location over the septum for transseptal puncture”. It is unclear as how a position-tracking system can generate a 3D map of an organ. It is also unclear as how to present a graphical representation of a “location” on the “3D map”, since the location is identified in the medical image and not apparently in the 3D map. It appears that some missing steps are required to clarify the method/functions for the claims to stand on its own. Clarifications are requested via amendments.
The examiner suggests to add more details regarding what the Applicant regards as “position-tracking system” and how to relate the 3D map to the medical image.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (2020 Clin. Cardiol. 43:1009–1016; Pub Date 09/01/2020).
Regarding claim 11, Zhang teaches a method (Title and abstract) for performing the guidance of the transseptal puncture procedure, the method comprising:
presenting to a user a three-dimensional (3D) map of at least part of a heart of a patient, the 3D map generated by a position-tracking system (p.1010 col.2 ¶ 2.2.1 EAM-ICE guided transseptal puncture “use of EAM system (Carto; Biosense Webster, Diamond Bar, CA)” and Fig.1 3D mapping of the heart using EAM with electrography of the atrial septum); 
identifying a septum of the heart in a medical image of at least part of the heart (p.1010 col.2 ¶ 2.2.1.2 Mapping the right atrium and foramen ovale “the low-voltage area in the atrial septum (foramen ovale) were carefully marked (Figure 1). Using the map, a 10-polar diagnostic catheter was placed inside the CS. The ICE probe was then placed inside the RA using an 11-F introducer. The position of the atrial septum was confirmed by ICE (Figure 2)” wherein ICE is intracardiac echocardiography (ICE) probes such as ICE (Soundstar; Biosense Webster)); and 
presenting to the user, on the 3D map, a graphical representation of a location over the septum for transseptal puncture (Figs.1-3 blue point for the atrial septum representation, foramen ovale mapped in pinked by ICE, white point for foramen ovale, with the presence of a needle tip for performing transseptal puncture as in abstract).

Regarding claim 23, Zhang teaches a system (Title and abstract) for performing the guidance of the transseptal puncture procedure, the system comprising:
a display configured to present to a user a three-dimensional (3D) map of at least part of a heart of a patient, the 3D map generated by a position-tracking system (display as in Figs.1-3 combined EAM images and ICE image being aligned for proper guidance of the medical tool and elements for transseptal puncture procedure and p.1010 col.2 ¶ 2.2.1 EAM-ICE guided transseptal puncture “use of EAM system (Carto; Biosense Webster, Diamond Bar, CA)” and Fig.1 3D mapping of the heart using EAM with electrography of the atrial septum); 
and a processor (system as discussed above with different systems inherently using processor for performing the image acquisition and analysis) configured to:
identify a septum of the heart in a medical image of at least part of the heart (p.1010 col.2 ¶ 2.2.1.2 Mapping the right atrium and foramen ovale “the low-voltage area in the atrial septum (foramen ovale) were carefully marked (Figure 1). Using the map, a 10-polar diagnostic catheter was placed inside the CS. The ICE probe was then placed inside the RA using an 11-F introducer. The position of the atrial septum was confirmed by ICE (Figure 2)” wherein ICE is intracardiac echocardiography (ICE) probes such as ICE (Soundstar; Biosense Webster)); and 
present to the user, on the 3D map, a graphical representation of a location over the septum for transseptal puncture (Figs.1-3 blue point for the atrial septum representation, foramen ovale mapped in pinked by ICE, white point for foramen ovale, with the presence of a needle tip for performing transseptal puncture as in abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].


Claims 1, 2, 9-10 and 13, 14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (2016 Eur. J. Arrhythm. Electrophysiol. 2:57-61: Pub.Date 2016) in view of Zhang et al. (2020 Clin. Cardiol. 43:1009-1016; Pub Date 09/01/2020).

Regarding claim 1, McCauley teaches a method for identification and visualization of non- navigated objects in medical images (Title and abstract for a method for imaging/locating  a needle and a transseptal sheath for atrial transseptal puncture with the needle and/or transseptal sheath being considered as non-navigated object), the method comprising: 
presenting to a user a three-dimensional (3D) map of at least part of an organ of a patient, the 3D map generated by a position-tracking system (p.2 2nd ¶ “new imaging technologies including electroanatomical mapping (EAM) and intracardiac echocardiography (ICE)” considering the 3D electroanatomical mapping (EAM) as presenting a 3D map of at least part of an organ of a patient such as the heart as in Fig.1E with the EAM providing the tracking of the position of the heart tissue); 
identifying an artificial object, which is non-trackable by the position-tracking system, in a medical image of at least part of the organ (the system being a combination of two imaging systems: EAM mapping (p.3 2nd ¶ “Carto® mapping system (Biosense Webster Inc., California, US)” for the 3D mapping of the heart) and ultrasound medical imaging with intracardiac echocardiography (ICE as in p.3 2nd ¶ with “ICE catheter (Biosense Webster Inc., California, US) with Vivid™ Echocardiography System (GE Healthcare, Chicago, US)”) with ICE providing the position of the targeted septum area (p.3 4th ¶ “Once the septum is adequately defined by ICE and mapping such that the fossa ovalis and surrounding myocardium is distinct, the ICE catheter and ablation catheter are fixed, and then the transseptal sheath is advanced over the ablation catheter to the inter-atrial septum (Figure 2A–B)”) with the position of the transseptal sheath defined by the ICE imaging which also defines the position the transseptal needle (p.4 1st ¶ “the sheath is advanced another 2–3 cm under echo guidance until the sheath is visualised to cross the septum”, with p.6 1st ¶ with sheath motion “concern that may increase risk of perforation if not addressed. This risk may be mitigated by evaluating the position of the sheath on ICE” therefore teaching the position of transseptal sheath and therefore of the transseptal needle when brought to the puncture site being identified by ICE in the ultrasound echography medical image, as in Fig.2 E and F and p.3 last ¶ “with the sheath position fixed, the ablation catheter is removed and the sheath dilator and transseptal needle are advanced to the tip under intracardiac echo guidance (Figure 2C)” such as ICE providing the guidance of the different elements including needles and sheaths, therefore identifying each element positions by guidance); and 
[...].
McCauley does not specifically teach presenting to the user, on the 3D map, a graphical representation of the non-trackable artificial object as recited in claim 1.
However, Zhang teaches within the same field of endeavor of combining electroanatomical mapping combined with intracardiac echocardiography (Title and abstract) with the position of the transseptal sheath tip and needle tip being confirmed by ICE imaging (p.1013 col.1 1st ¶ “Sheath tip location and tenting were confirmed with ICE. The transseptal needle was then used to puncture the atrial septum” with the “routine of sheath-dilator-needle assembly can be visualized on 3D-EAM (Figure 3)”) presenting to the user, on the 3D map, a graphical representation of the non-trackable artificial object (Fig.3 with the representation of the needle tip with a yellow circle is both presented in the 3D EAM map and in the ICE) with the representation provided during the puncture procedure to ensure the positioning of the needle .
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley such that the method further comprises: presenting to the user, on the 3D map, a graphical representation of the non-trackable artificial object, since one of ordinary skill in the art would recognize that providing an indicator for the position of the tip of the transseptal needle was known in the art as taught by Zhang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Zhang and McCauley teach performing the transseptal puncture procedure guided by intracardial echocardiography with ultrasound medical imaging. The motivation would have been to provide a visual feedback to the practitioner to determine the position of the transseptal sheath and needle relative to the puncture target located in the foramen ovale, as suggested by Zhang (Fig.3).

Regarding the dependent claims 2, 9, 10, all the elements of these claims are instantly disclosed or fully envisioned by the combination of McCauley and Zhang.
Regarding claim 2, McCauley teaches the determination of the exact position of the transseptal sheath by “dual imaging” (p.4 1st ¶ “very little pressure is required to puncture the septum given the more exact placement of the sheath by dual imaging” wherein the dual imaging is the mapping with the EAM system and the imaging with the ICE ultrasound system, therefore having both imaging coordinates being registered for monitoring the motion of the needle across the septum with the ICE echo and to provide the placement and motion of the sheath relative to the puncture area of the septum area ), and additionally, Zhang teaches the ICE catheter fixed in the heart chamber and providing the overlapping of the ICE slice images on the 3D map for the EAM 3D map as in Fig.2, therefore providing a registration between ICE imaging data and EAM mapping data therefore teaching calculating a registration between respective coordinate systems of the 3D map and the medical image. Additionally, Zhang teaches the overlapping of the ICE slice images on the 3D map for the EAM 3D map as discussed above, Zhang teaches the graphical representation of the needle tip on the 3D map of the heart.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley as modified by Zhang such that the method further comprises: overlaying the graphical representation of the non-trackable artificial object on the 3D map using the registration, since one of ordinary skill in the art would recognize that providing a registration between the EAM mapping and the ICE imaging  was known in the art as taught by McCauley and Zhang and placing the transseptal needle and sheath on the 3D map resulting from the registration of the dual imaging was also known in the art as taught by McCauley and Zhang for visually monitoring the location of the needle and sheath during the puncture procedure with the use of at least one indicator for the position of the tip of the transseptal needle was known in the art as taught by Zhang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Zhang and McCauley teach performing the transseptal puncture procedure guided by intracardial echocardiography with ultrasound medical imaging. The motivation would have been to provide a visual feedback to the practitioner to determine the position of the transseptal sheath and needle relative to the puncture target located in the foramen ovale, as suggested by Zhang (Fig.3).
Regarding claim 9, McCauley teaches as discussed above, the 3D map comprises a 3D electrophysiological (EP) map of at least a portion of a heart (p.2 2nd ¶ “new imaging technologies including electroanatomical mapping (EAM) and intracardiac echocardiography (ICE)” considering the 3D electroanatomical mapping (EAM) as presenting a 3D map of at least part of an organ of a patient such as the heart as in Fig.1E with the EAM providing the tracking of the position of the heart tissue).
Regarding claim 10, as discussed above, McCauley teaches the non- trackable artificial object comprises one of a needle, a sheath, a tube, a surgical clamp, an artificial valve and a catheter (with transseptal sheath or needle being guided only by ICE: p.4 1st ¶ “the sheath is advanced another 2–3 cm under echo guidance until the sheath is visualised to cross the septum”, and p.3 last ¶ “with the sheath position fixed, the ablation catheter is removed and the sheath dilator and transseptal needle are advanced to the tip under intracardiac echo guidance (Figure 2C)” such as ICE providing the guidance of the different elements including needles and sheaths, therefore identifying each element positions by guidance).

Regarding claim 13, McCauley teaches a system for identification and visualization of non- navigated objects in medical images (Title and abstract for a system for imaging/locating  a needle and a transseptal sheath for atrial transseptal puncture with the needle and/or transseptal sheath being considered as non-navigated object with the use of different elements/processors (p.3 2nd ¶ utilizing “Carto® mapping system (Biosense Webster Inc., California, US)” and “Vivid™ Echocardiography System (GE Healthcare, Chicago, US)”) ), the system comprising: 
a display configured to present to a user a three- dimensional (3D) map of at least part of an organ of a patient, the 3D map generated by a position-tracking system (display as in Fig.3E wherein p.2 2nd ¶ “new imaging technologies including electroanatomical mapping (EAM) and intracardiac echocardiography (ICE)” considering the 3D electroanatomical mapping (EAM) as presenting a 3D map of at least part of an organ of a patient such as the heart as in Fig.1E with the EAM providing the tracking of the position of the heart tissue); 
and a processor (system as discussed above with different systems inherently using processor for performing the image acquisition and analysis), which is configured to:
identify an artificial object, which is non- trackable by the position-tracking system, in a medical image of at least part of the organ (the system being a combination of two imaging systems: EAM mapping (p.3 2nd ¶ “Carto® mapping system (Biosense Webster Inc., California, US)” for the 3D mapping of the heart) and ultrasound medical imaging with intracardiac echocardiography (ICE as in p.3 2nd ¶ with “ICE catheter (Biosense Webster Inc., California, US) with Vivid™ Echocardiography System (GE Healthcare, Chicago, US)”) with ICE providing the position of the targeted septum area (p.3 4th ¶ “Once the septum is adequately defined by ICE and mapping such that the fossa ovalis and surrounding myocardium is distinct, the ICE catheter and ablation catheter are fixed, and then the transseptal sheath is advanced over the ablation catheter to the inter-atrial septum (Figure 2A–B)”) with the position of the transseptal sheath defined by the ICE imaging which also defines the position the transseptal needle (p.4 1st ¶ “the sheath is advanced another 2–3 cm under echo guidance until the sheath is visualised to cross the septum”, with p.6 1st ¶ with sheath motion “concern that may increase risk of perforation if not addressed. This risk may be mitigated by evaluating the position of the sheath on ICE” therefore teaching the position of transseptal sheath and therefore of the transseptal needle when brought to the puncture site being identified by ICE in the ultrasound echography medical image, as in Fig.2 E and F and p.3 last ¶ “with the sheath position fixed, the ablation catheter is removed and the sheath dilator and transseptal needle are advanced to the tip under intracardiac echo guidance (Figure 2C)” such as ICE providing the guidance of the different elements including needles and sheaths, therefore identifying each element positions by guidance); and 
[...].
McCauley does not specifically teach present to the user, on the 3D map, a graphical representation of the non-trackable artificial object as recited in claim 13.
However, Zhang teaches within the same field of endeavor of combining electroanatomical mapping combined with intracardiac echocardiography (Title and abstract) with the position of the transseptal sheath tip and needle tip being confirmed by ICE imaging (p.1013 col.1 1st ¶ “Sheath tip location and tenting were confirmed with ICE. The transseptal needle was then used to puncture the atrial septum” with the “routine of sheath-dilator-needle assembly can be visualized on 3D-EAM (Figure 3)”) present to the user, on the 3D map, a graphical representation of the non-trackable artificial object (Fig.3 with the representation of the needle tip with a yellow circle is both presented in the 3D EAM map and in the ICE) with the representation provided during the puncture procedure to ensure the positioning of the needle .
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of McCauley such that the system further comprises: present to the user, on the 3D map, a graphical representation of the non-trackable artificial object, since one of ordinary skill in the art would recognize that providing an indicator for the position of the tip of the transseptal needle was known in the art as taught by Zhang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Zhang and McCauley teach performing the transseptal puncture procedure guided by intracardial echocardiography with ultrasound medical imaging. The motivation would have been to provide a visual feedback to the practitioner to determine the position of the transseptal sheath and needle relative to the puncture target located in the foramen ovale, as suggested by Zhang (Fig.3).
Regarding the dependent claims 14, 21-22, all the elements of these claims are instantly disclosed or fully envisioned by the combination of McCauley and Zhang.
Regarding claim 14, McCauley teaches the determination of the exact position of the transseptal sheath by “dual imaging” (p.4 1st ¶ “very little pressure is required to puncture the septum given the more exact placement of the sheath by dual imaging” wherein the dual imaging is the mapping with the EAM system and the imaging with the ICE ultrasound system, therefore having both imaging coordinates being registered for monitoring the motion of the needle across the septum with the ICE echo and to provide the placement and motion of the sheath relative to the puncture area of the septum area ), and additionally, Zhang teaches the ICE catheter fixed in the heart chamber and providing the overlapping of the ICE slice images on the 3D map for the EAM 3D map as in Fig.2, therefore providing a registration between ICE imaging data and EAM mapping data therefore teaching calculating a registration between respective coordinate systems of the 3D map and the medical image. Additionally, Zhang teaches the overlapping of the ICE slice images on the 3D map for the EAM 3D map as discussed above, Zhang teaches the graphical representation of the needle tip on the 3D map of the heart.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley as modified by Zhang such that the method further comprises: overlaying the graphical representation of the non-trackable artificial object on the 3D map using the registration, since one of ordinary skill in the art would recognize that providing a registration between the EAM mapping and the ICE imaging  was known in the art as taught by McCauley and Zhang and placing the transseptal needle and sheath on the 3D map resulting from the registration of the dual imaging was also known in the art as taught by McCauley and Zhang for visually monitoring the location of the needle and sheath during the puncture procedure with the use of at least one indicator for the position of the tip of the transseptal needle was known in the art as taught by Zhang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Zhang and McCauley teach performing the transseptal puncture procedure guided by intracardial echocardiography with ultrasound medical imaging. The motivation would have been to provide a visual feedback to the practitioner to determine the position of the transseptal sheath and needle relative to the puncture target located in the foramen ovale, as suggested by Zhang (Fig.3).
Regarding claim 21, McCauley teaches as discussed above, the 3D map comprises a 3D electrophysiological (EP) map of at least a portion of a heart (p.2 2nd ¶ “new imaging technologies including electroanatomical mapping (EAM) and intracardiac echocardiography (ICE)” considering the 3D electroanatomical mapping (EAM) as presenting a 3D map of at least part of an organ of a patient such as the heart as in Fig.1E with the EAM providing the tracking of the position of the heart tissue).
Regarding claim 22, as discussed above, McCauley teaches the non- trackable artificial object comprises one of a needle, a sheath, a tube, a surgical clamp, an artificial valve and a catheter (with transseptal sheath or needle being guided only by ICE: p.4 1st ¶ “the sheath is advanced another 2–3 cm under echo guidance until the sheath is visualised to cross the septum”, and p.3 last ¶ “with the sheath position fixed, the ablation catheter is removed and the sheath dilator and transseptal needle are advanced to the tip under intracardiac echo guidance (Figure 2C)” such as ICE providing the guidance of the different elements including needles and sheaths, therefore identifying each element positions by guidance).

Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (2016 Eur. J. Arrhythm. Electrophysiol. 2:57-61: Pub.Date 2016) in view of Zhang et al. (2020 Clin. Cardiol. 43:1009–1016; Pub Date 09/01/2020) as applied to claims 1 and 13 and further in view of Gluncic (USPN 9317920 B2; Pat.Date 04/19/2016; Fil.Date 11/29/2012)
McCauley and Zhang teach a method to use a system as set forth above.
McCauley teaches the ICE/ultrasound guidance of the sheath and needle within the heart of the patient as discussed above. McCauley and Zhang do not specifically teach identifying in the medical image a known geometrical property of the non-trackable artificial object as recited in claim 3.
However, Gluncic teaches within the same field of endeavor of imaging and detecting medical tool and elements within the body of a patient (Title and abstract) the identification of needles within the body of a patient (col.4 3rd ¶ “Software tools based on pattern/object recognition and computer vision algorithms (but not limited only to these) are disclosed that are capable of rapid recognition of IMDs on x-rays (“XRs”), computer tomography (“CT”), ultrasound (“US”), and magnetic resonance imaging (“MRI”) images” therefore using ultrasound imaging recognition software with col.5 last ¶-col.6 1st ¶ “Some embodiments include plan views of needles, sponges, and other instruments used during a surgical procedure. The detection software includes core algorithms based on geometric hashing, along with feature matching” and “The core identification algorithms are based on feature extraction and matching, discrimination, statistical, and syntactic approaches. . The software consists of multiple modules, including graphical input, feature extraction and selection, pattern recognition, and decision making trees as well as an external database which provides IMD specific information and recommendations”) teaching therefore identifying in the medical image a known geometrical property of the non-trackable artificial object as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley as modified by Zhang such that the method further comprises: identifying in the medical image a known geometrical property of the non-trackable artificial object, since one of ordinary skill in the art would recognize that identifying known needle within the body of a patient according to its geometric definition was known in the art as taught by Gluncic and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics as needed by Gluncic. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Gluncic and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a generic method for identifying and discriminating the different needles within the surgical field with their geometrical characteristics, as suggested Gluncic (col.5 last ¶-col.6 1st ¶).
Regarding the dependent claim 4, all the elements of these claims are instantly disclosed or fully envisioned by the combination of McCauley, Zhang and Gluncic.
Regarding claim 4, Gluncic, as discussed above, teaches the identification of needle with their geometrical characteristics wherein geometrical characteristics included distinctive shape (col.15 last ¶ “in some embodiments models of the structure of each potential needle are included in the pattern recognition. In these embodiments, the structural integrity of the needle may be evaluated against the radiographic image. This allows for the display to indicate not only the position of a needle in the surgical site but additionally may indicate if needle is partially bent or broken”) therefore teaching identifying at least one of a dimension of the object, a distance between components of the object, and a distinctive shape of the object as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley as modified by Zhang such that the method further comprises: identifying at least one of a dimension of the object, a distance between components of the object, and a distinctive shape of the object, since one of ordinary skill in the art would recognize that identifying the shape of known needle within the body of a patient according to its geometric definition was known in the art as taught by Gluncic and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics as needed by Gluncic. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Gluncic and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a generic method for identifying and discriminating the different needles within the surgical field with their geometrical characteristics with the possibility to identify damaged needles during the procedure, as suggested Gluncic (col.5 last ¶-col.6 1st ¶ and col.15 last ¶).

McCauley teaches the ICE/ultrasound guidance of the sheath and needle within the heart of the patient as discussed above. McCauley and Zhang do not specifically teach identifying in the medical image a known geometrical property of the non-trackable artificial object as recited in claim 15.
However, Gluncic teaches within the same field of endeavor of imaging and detecting medical tool and elements within the body of a patient (Title and abstract) the identification of needles within the body of a patient (col.4 3rd ¶ “Software tools based on pattern/object recognition and computer vision algorithms (but not limited only to these) are disclosed that are capable of rapid recognition of IMDs on x-rays (“XRs”), computer tomography (“CT”), ultrasound (“US”), and magnetic resonance imaging (“MRI”) images” therefore using ultrasound imaging recognition software with col.5 last ¶-col.6 1st ¶ “Some embodiments include plan views of needles, sponges, and other instruments used during a surgical procedure. The detection software includes core algorithms based on geometric hashing, along with feature matching” and “The core identification algorithms are based on feature extraction and matching, discrimination, statistical, and syntactic approaches. . The software consists of multiple modules, including graphical input, feature extraction and selection, pattern recognition, and decision making trees as well as an external database which provides IMD specific information and recommendations”) teaching therefore identifying in the medical image a known geometrical property of the non-trackable artificial object as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of McCauley as modified by Zhang such that the system further comprises: identifying in the medical image a known geometrical property of the non-trackable artificial object, since one of ordinary skill in the art would recognize that identifying known needle within the body of a patient according to its geometric definition was known in the art as taught by Gluncic and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics as needed by Gluncic. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Gluncic and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a generic method for identifying and discriminating the different needles within the surgical field with their geometrical characteristics, as suggested Gluncic (col.5 last ¶-col.6 1st ¶).
Regarding the dependent claim 16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of McCauley, Zhang and Gluncic.
Regarding claim16, Gluncic, as discussed above, teaches the identification of needle with their geometrical characteristics wherein geometrical characteristics included distinctive shape (col.15 last ¶ “in some embodiments models of the structure of each potential needle are included in the pattern recognition. In these embodiments, the structural integrity of the needle may be evaluated against the radiographic image. This allows for the display to indicate not only the position of a needle in the surgical site but additionally may indicate if needle is partially bent or broken”) therefore teaching identifying at least one of a dimension of the object, a distance between components of the object, and a distinctive shape of the object as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of McCauley as modified by Zhang such that the system further comprises: identifying at least one of a dimension of the object, a distance between components of the object, and a distinctive shape of the object, since one of ordinary skill in the art would recognize that identifying the shape of known needle within the body of a patient according to its geometric definition was known in the art as taught by Gluncic and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics as needed by Gluncic. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Gluncic and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a generic method for identifying and discriminating the different needles within the surgical field with their geometrical characteristics with the possibility to identify damaged needles during the procedure, as suggested Gluncic (col.5 last ¶-col.6 1st ¶ and col.15 last ¶).

Claims 6-8, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (2016 Eur. J. Arrhythm. Electrophysiol. 2:57-61: Pub.Date 2016) in view of Zhang et al. (2020 Clin. Cardiol. 43:1009–1016; Pub Date 09/01/2020) as applied to claims 1 and 13 and further in view of Steins et al. (USPN 6733458 B1; Pat.Date 05/11/2004; Fil.Date 09/25/2001).
McCauley and Zhang teach a method to use a system as set forth above.
McCauley teaches the ICE/ultrasound guidance of the sheath and needle within the heart of the patient as discussed above. McCauley and Zhang do not specifically teach presenting an artificial icon having an appearance of the non-trackable artificial object as recited in claim 6.
However, Steins teaches within the same field of endeavor of ultrasound guided needle (Title and abstract with guidance providing position and orientation of the needle during the invasive procedure) the graphic representation of needle within the medical imaging as having the appearance of the corresponding needle (Fig.15A-15C needle represented by elongated indicator B and C within the image) therefore teaching presenting an artificial icon having an appearance of the non-trackable artificial object as recited.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley as modified by Zhang such that the method further comprises: presenting an artificial icon having an appearance of the non-trackable artificial object, since one of ordinary skill in the art would recognize that identifying and presenting a representation of the shape of known needle within the imaging  of the body of a patient according to its geometric definition was known in the art as taught by Steins  and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Steins and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a quick visual interpretation of the position and orientation of the needles within the surgical field, as suggested by Steins (col.16 1st ¶).
Regarding the dependent claim 7, all the elements of these claims are instantly disclosed or fully envisioned by the combination of McCauley, Zhang and Steins.
Regarding claim 7, as discussed for claim 6, Steins teaches the graphical representation of the needle within the imaged surgical field as having the shape of the needle according to the imaging guidance with ultrasound (Figs.15A-15C) therefore presenting the artificial icon comprises a silhouette or an outline of the non-trackable artificial object as claimed.

Regarding claim 8, as discussed for independent claim 1 above, McCauley and Zhang teach identifying a position and orientation of the non-trackable artificial object in the medical image with the ultrasound/ICE guidance. McCauley and Zhang do not specifically teach presenting the graphical representation on the 3D map with the same position and orientation as recited in claim 8.
However, as discussed for claim 6, Steins teaches the ultrasound guidance for needles for position and orientation (abstract) and provides the graphical representation of the needle within the image of the surgical field with the same position and orientation (Figs.15A-15C) in order to track the needle during the procedure according to the trajectory of the needle (Figs.15A-15C) therefore teaching presenting the graphical representation on the 3D map with the same position and orientation as recited.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley as modified by Zhang and Steins such that the method further comprises: presenting the graphical representation on the 3D map with the same position and orientation, since one of ordinary skill in the art would recognize that identifying and presenting a representation of the shape of known needle within the imaging  of the body of a patient according to its geometric definition with the same position and orientation as determined by the ultrasound guidance was known in the art as taught by Steins and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Steins and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a quick visual interpretation of the position and orientation of the needles within the surgical field, as suggested by Steins (col.16 1st ¶).

McCauley teaches the ICE/ultrasound guidance of the sheath and needle within the heart of the patient as discussed above. McCauley and Zhang do not specifically teach presenting an artificial icon having an appearance of the non-trackable artificial object as recited in claim 18.
However, Steins teaches within the same field of endeavor of ultrasound guided needle (Title and abstract with guidance providing position and orientation of the needle during the invasive procedure) the graphic representation of needle within the medical imaging as having the appearance of the corresponding needle (Fig.15A-15C needle represented by elongated indicator B and C within the image) therefore teaching presenting an artificial icon having an appearance of the non-trackable artificial object as recited.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of McCauley as modified by Zhang such that the system further comprises: presenting an artificial icon having an appearance of the non-trackable artificial object, since one of ordinary skill in the art would recognize that identifying and presenting a representation of the shape of known needle within the imaging  of the body of a patient according to its geometric definition was known in the art as taught by Steins  and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Steins and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a quick visual interpretation of the position and orientation of the needles within the surgical field, as suggested by Steins (col.16 1st ¶).
Regarding the dependent claim 19, all the elements of these claims are instantly disclosed or fully envisioned by the combination of McCauley, Zhang and Steins.
Regarding claim 19, as discussed for claim 18, Steins teaches the graphical representation of the needle within the imaged surgical field as having the shape of the needle according to the imaging guidance with ultrasound (Figs.15A-15C) therefore presenting the artificial icon comprises a silhouette or an outline of the non-trackable artificial object as claimed.

Regarding claim 20, as discussed for independent claim 13 above, McCauley and Zhang teach identifying a position and orientation of the non-trackable artificial object in the medical image with the ultrasound/ICE guidance. McCauley and Zhang do not specifically teach presenting the graphical representation on the 3D map with the same position and orientation as recited in claim 20.
However, as discussed for claim 18, Steins teaches the ultrasound guidance for needles for position and orientation (abstract) and provides the graphical representation of the needle within the image of the surgical field with the same position and orientation (Figs.15A-15C) in order to track the needle during the procedure according to the trajectory of the needle (Figs.15A-15C) therefore teaching presenting the graphical representation on the 3D map with the same position and orientation as recited.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of McCauley as modified by Zhang and Steins such that the system further comprises: presenting the graphical representation on the 3D map with the same position and orientation, since one of ordinary skill in the art would recognize that identifying and presenting a representation of the shape of known needle within the imaging  of the body of a patient according to its geometric definition with the same position and orientation as determined by the ultrasound guidance was known in the art as taught by Steins and since the needles used for the transseptal puncture procedure were known to McCauley and Zhang for their geometrical characteristics. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Steins and McCauley teach performing imaging with at least ultrasound imaging for imaging needles within the body of a patient. The motivation would have been to provide a quick visual interpretation of the position and orientation of the needles within the surgical field, as suggested by Steins (col.16 1st ¶).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (2016 Eur. J. Arrhythm. Electrophysiol. 2:57-61: Pub.Date 2016) in view of Zhang et al. (2020 Clin. Cardiol. 43:1009–1016; Pub Date 09/01/2020) and Gluncic (USPN 9317920 B2; Pat.Date 04/19/2016; Fil.Date 11/29/2012) as applied to claims 1, 4, 13 and 16 and further in view of Delmas et al. (USPN 20210287409 A1; Pub.Date 09/16/2021; Fil.Date 03/16/2020).
McCauley, Zhang and Gluncic teach a method to use a system as set forth above.
McCauley teaches the ICE/ultrasound guidance of the sheath and needle within the heart of the patient as discussed above. McCauley, Zhang and Gluncic do not specifically teach the distinctive shape of the non-trackable artificial object comprises one of a circular shape and a tip shape as recited in claim 5.
However, Delmas teaches within the same field of endeavor of image guided interventional procedure with needle (Title and abstract) the position of the needle based on the shape of the tip of the needle ([0156] “the processor includes further instructions for: determining an actual notch position of the needle based on an observed needle tip shape and an observed needle tip position”)  therefore teaching the distinctive shape of the non-trackable artificial object comprises one of a circular shape and a tip shape as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of McCauley as modified by Zhang and Gluncic such that the method further comprises: the distinctive shape of the non-trackable artificial object comprises one of a circular shape and a tip shape, since one of ordinary skill in the art would recognize that identifying and presenting a representation of the shape of known needle within the imaging  of the body of a patient according to the shape of the needle tip was known in the art as taught by Delmas and since the needles used for the procedure were known as for McCauley and Zhang for their geometrical characteristics. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Delmas and McCauley teach performing imaging with imaging guidance for invasive procedure with needles. The motivation would have been to provide an estimate error on the position and orientation of the needles and checking for possible damage/bending to the needle tip potentially creating surgical problems, as suggested by Delmas (abstract and [0156]).

	McCauley teaches the ICE/ultrasound guidance of the sheath and needle within the heart of the patient as discussed above. McCauley, Zhang and Gluncic do not specifically teach the distinctive shape of the non-trackable artificial object comprises one of a circular shape and a tip shape as recited in claim 17.
However, Delmas teaches within the same field of endeavor of image guided interventional procedure with needle (Title and abstract) the position of the needle based on the shape of the tip of the needle ([0156] “the processor includes further instructions for: determining an actual notch position of the needle based on an observed needle tip shape and an observed needle tip position”)  therefore teaching the distinctive shape of the non-trackable artificial object comprises one of a circular shape and a tip shape as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of McCauley as modified by Zhang and Gluncic such that the system further comprises: the distinctive shape of the non-trackable artificial object comprises one of a circular shape and a tip shape, since one of ordinary skill in the art would recognize that identifying and presenting a representation of the shape of known needle within the imaging  of the body of a patient according to the shape of the needle tip was known in the art as taught by Delmas and since the needles used for the procedure were known as for McCauley and Zhang for their geometrical characteristics. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Delmas and McCauley teach performing imaging with imaging guidance for invasive procedure with needles. The motivation would have been to provide an estimate error on the position and orientation of the needles and checking for possible damage/bending to the needle tip potentially creating surgical problems, as suggested by Delmas (abstract and [0156]).

Claims 12 and 24 are rejected under 35 U.S.C. 103  as being unpatentable over Zhang et al. (2020 Clin. Cardiol. 43:1009–1016; Pub Date 09/01/2020) as applied to clams 11 and 23 and further in view of Schotzco et al. (USPN 20190307518 A1; Pub.Date 10/10/2019; Fil.Date 06/06/2019).
Zhang teaches a method and system as set forth above.
Zhang does not specifically teach specifying the location using a machine learning algorithm as recited in claim 12.
However, Schotzco teaches within the same field of endeavor of image-based guidance (Title and abstract) the use of ultrasound for guidance ([0008])  for placing a surgical needle and its trajectory relative to the septum ([0085]) wherein the system incorporates machine learning to identify a region of interest of a patient based on the imaging and tracking systems ([0035] “Once the target region of interest of the patient is identified based on the medical procedure and the use of machine learning, one or more markers (e.g., a marker signifying a point or a plane) can be placed in the GUI to represent the target or landing zone of interest for the medical procedure”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Zhang such that the method further comprises: specifying the location using a machine learning algorithm, since one of ordinary skill in the art would recognize that using machine learning analysis for the determination of a target region for invasive medical procedure was known in the art as taught by Schotzco. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Schotzco and Zhang teach performing imaging with imaging guidance for invasive procedure with the determination of a target within ultrasound images such as placing a surgical needle and its trajectory relative to the septum. The motivation would have been to mark the target area for continuous labelling even when the target area is not available for ultrasound imaging due to motion, as suggested by Schotzco ([0036]).

Zhang does not specifically teach specifying the location using a machine learning algorithm as recited in claim 24.
However, Schotzco teaches within the same field of endeavor of image-based guidance (Title and abstract) the use of ultrasound for guidance ([0008])  for placing a surgical needle and its trajectory relative to the septum ([0085]) wherein the system incorporates machine learning to identify a region of interest of a patient based on the imaging and tracking systems ([0035] “Once the target region of interest of the patient is identified based on the medical procedure and the use of machine learning, one or more markers (e.g., a marker signifying a point or a plane) can be placed in the GUI to represent the target or landing zone of interest for the medical procedure”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Zhang such that the system further comprises: specifying the location using a machine learning algorithm, since one of ordinary skill in the art would recognize that using machine learning analysis for the determination of a target region for invasive medical procedure was known in the art as taught by Schotzco. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Schotzco and Zhang teach performing imaging with imaging guidance for invasive procedure with the determination of a target within ultrasound images such as placing a surgical needle and its trajectory relative to the septum. The motivation would have been to mark the target area for continuous labelling even when the target area is not available for ultrasound imaging due to motion, as suggested by Schotzco ([0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793